                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DEMETRIUS WELLS                                                 CIVIL ACTION

 VERSUS                                                          NO. 19-13059

 SGT. PITMAN, ET AL.                                             SECTION M (3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 8), and the failure of any party

to file an objection to the Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its opinion in

this matter. Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 27th day of January, 2020.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
